DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on March 25, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s filing of a proper Terminal Disclaimer on March 25, 2020 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action.

Allowable Subject Matter
6.    Independent claims 1, 8 and 15 are allowed. Dependent claims 2-7, 9-14 and 16-20 are allowed based on their dependency.

7.    The following is an examiner’s statement of reasons for allowance:

Claim 15 recites, inter alia, “modifying the consent parameter to reflect the valid consent from the guardian; generating a consent receipt set indicating consent to the processing of the personal data, wherein the consent receipt set comprises a consent receipt identifier, a consent status based on the consent parameter, and a subject identifier based on the data subject parameter; and causing initiation of the transaction based on the consent receipt set”. 

9.    The closest prior arts made of record are:
i)	Kindler et al. (U.S. Pub. No. 2013/0152171 and hereinafter referred to as Kindler) which discloses retrieving parent authorization for an underage user to register with a website (see paragraphs [0007]-[0010] of Kindler).
ii)	Woods et al. (U.S. Pub. No. 2002/0049907 and hereinafter referred to as Kindler) which discloses parental permission for a user under age to send personal information (see paragraph [0032] of Woods).
iii)	Schepis et al. (U.S. Patent No. 9,495,547 and hereinafter referred to as Schepis) which discloses a child requesting permission from a guardian before uploading content (see Fig. 3 of Schepis). 

While the prior art does show a guardian being requested to provide consent for sharing personal data of an underage user, the prior art is not considered to show the particular combination of claimed limitations. Therefore, claim 15 is considered to contain allowable subject matter over the prior art. Claims 1 and 8 are considered to contain allowable subject matter for similar reasons to claim 15. Dependent claims 2-7, 9-14 and 16-20 are considered to contain allowable subject matter based on their dependencies.

11.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

12.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spires (U.S. Pub. No. 2008/0222271) – cited for teaching age-restricted website service with parental notification – Abstract
Gimenez Palop et al. (U.S. Pub. No. 2021/0279360) – cited for teaching tracking consent data – claim 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438